


Exhibit 10(m)

AMENDMENT NUMBER 3
TO
2000 CITY NATIONAL BANK
EXECUTIVE DEFERRED COMPENSATION PLAN

        WHEREAS, City National Bank (the "Bank") maintains the 2000 City
National Bank Executive Deferred Compensation Plan (the "Plan") to provide
supplemental retirement income benefits for a select group of management and
highly compensated employees through deferrals of salary and/or commissions and
bonuses; and

        WHEREAS, pursuant to Section 8.4 of the Plan, the Bank has the right to
amend the Plan;

        WHEREAS, it is desirable to adopt an amendment to the Plan to allow
Participants to make investment elections in a "CNC Stock" Fund; and

        NOW, THEREFORE, the Plan is hereby amended, effective as of January 1,
2008, with approval by the Compensation, Nominating and Governance Committee of
the Board of Directors of City National Corporation, as follows:

           1.  Section 3.2 of the Plan is hereby amended to add the following
subsection (e) thereof to read as follows:

         (e)  Effective as of January 1, 2008, the "CNC Stock" Fund will be
added as a Fund available under the Plan, subject to the following conditions
and such other conditions as the Committee which administers the Plan may
determine:

          (i)  A Participant may designate, on a form provided and in a manner
specified by the Committee, a percentage of his or her Plan Year Subaccount for
any Plan Year that shall be deemed to be invested in the CNC Stock Fund.

        (A)  A Participant must make an election to designate the CNC Stock Fund
for all or a specified percentage of his or her Plan Year Subaccount for any
Plan Year beginning in 2008 or thereafter at the time when the Participant
elects to defer compensation for such Plan Year.

        (B)  A Participant will only be permitted to make a one-time election in
2007 to designate the CNC Stock Fund for all or specified percentages of his
Plan Year Subaccounts for 2007 or earlier years.

         (ii)  Notwithstanding any other provision of the Plan, a Participant
may not subsequently change his or her investment election (or diversify out of
the CNC Stock Fund) for any amounts which the Participant has designated to be
invested in the CNC Stock Fund.

        (iii)  Notwithstanding any other provision of the Plan, unless otherwise
permitted by the Committee, no in-service distribution election may be made by a
Participant for any Plan Year Subaccount if any portion of such Plan Year
Subaccount is designated to be invested in the CNC Stock Fund. The portion of
any Plan Year Subaccount which is designated to be invested in the CNC Stock
Fund will be distributed in a lump sum or installments following the
Participant's termination of employment at the same time when other
distributions are made from such Plan Year Subaccount pursuant to the
distribution elections made by the participant in accordance with the provisions
of the Plan.

1

--------------------------------------------------------------------------------



        (A)  A Participant may not designate the CNC Stock Fund for his or her
Plan Year Subaccount for 2004 or any earlier year for which the Participant has
previously elected to receive an in service distribution.

        (B)  A Participant may not designate the CNC Stock Fund for his or her
Plan Year Subaccount for any Plan Year between 2004 and 2007 for which the
Participant has previously elected to receive an in service distribution, unless
the Participant makes a new election in 2007 for such Plan Year Subaccount to
receive a distribution in a lump sum or installments following the Participant's
termination of employment in accordance with the provisions of the Plan.

        (iv)  The CNC Stock Fund will be measured in number of shares of City
National Corporation Common Stock ("CNC Stock"). The number of shares of CNC
Stock will be appropriately adjusted, as determined by the Committee, to reflect
any stock splits, reverse stock splits, stock dividends, or similar events.

         (v)  Shares in the CNC Stock Fund do not convey the rights to ownership
of shares of CNC Stock and do not have voting rights. The Company's obligation
with respect to the CNC Stock Fund is unfunded. A Participant will only acquire
ownership and voting rights when shares of CNC Stock are actually distributed to
the Participant in accordance with the provisions of the Plan.

        (vi)  All distributions from the CNC Stock Fund will be made solely in
CNC Stock, except that any fractional shares will be paid in cash. The number of
shares distributed will be reduced to cover all taxes which are required to be
withheld by Bank in respect to distributions of CNC Stock under the Plan.

       (vii)  All cash dividends which are paid on CNC Stock held in the CNC
Stock Fund will not be deemed to be invested in the CNC Stock Fund, but will be
credited in cash and will initially be deemed to be invested in the money market
option or such other Fund that the Committee designates for this purpose, and
thereafter may be reallocated by the Participant among Funds (other than the CNC
Stock Fund) as permitted by the Committee.

      (viii)  All CNC Stock which is distributed to Participants pursuant to
this Plan will be distributed under a plan which has been approved by the
stockholders of the Company, if required to comply with any applicable federal
or state law or applicable New York Stock Exchange listing standard.

        IN WITNESS WHEREOF, the Bank has caused its duly authorized officer to
execute this Amendment on this                        day
of                                    , 2007.

    CITY NATIONAL BANK                  By:   /s/  PATTI FISCHER      

--------------------------------------------------------------------------------

Patti Fischer     Its:   Senior Vice President
Human Resources

2

--------------------------------------------------------------------------------


